DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-5: The Office finds the limitation “bar-like” (Line 2 of Claim 4 and Line 3 of Claim 5) to be unclear.  How similar to a “bar” must the “structure portions” be in order to satisfy the claim?
Claim 6: The limitation “near” (Line 2) is unclear.  How near must the elements be to each other in order to satisfy the claim?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. DE 20 2004 008 156 U1 to Nowak, in view of an article titled “Metallurgy Matters: The structure of metal” by Bob Capudean.
Claim 1: Nowak discloses a housing 2 of a joint of a collaborative robot 1, wherein at least part of a material of the housing 2 is configured to comprise a plurality of lattice structure units.  Specifically, the abstract of Nowak discloses that the casing 2 is formed from titanium.  According to Capudean, titanium has a hexagonal close-packed crystalline structure.  Capudean also teaches that “this orderly arrangement of the atoms is called a lattice.”
Claim 2: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that Nowak, as reinforced by Capudean in the rejection of Claim 1 above, such that the plurality of lattice structure units are uniformly distributed in the at least part of the material of the housing 2, in order to better protect the robot as it conducts hazardous work.
Claim 3: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 1, wherein the plurality of lattice structure units are distributed in the at least part of the material of the housing in a joining manner (as shown on the front page of Nowak, the housing 2 appears to have a left side and a right side which are joined together).
Claim 4, as best understood: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 1, wherein each lattice structure unit is a polyhedron (a hexagonal close-packed crystalline structure is a polyhedron) formed by connecting a plurality of bar-like structure portions.
Claim 5, as best understood: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 4, wherein each lattice structure unit is a tetrahedral lattice structure unit or a hexahedral lattice structure unit formed of the plurality of bar-like structure portions (see the rejection of Claim 1 above and the parenthetical used in the rejection of Claim 4 above).
Claim 6, as best understood: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 1, wherein an inner surface portion of the housing 2 in contact with or near a heat generating component (e.g., “CPU 3” or “mini motors 5”) comprised in the joint of the collaborative robot is made of the at least part of the material.
Claim 7: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 6, wherein a thermally conductive medium is filled in each lattice structure unit (titanium is a thermally conductive medium).
Claim 8: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses the housing 2 according to claim 1, wherein each lattice structure unit has a size on the order of micrometers.
Claim 10: Nowak, as reinforced by Capudean in the rejection of Claim 1 above, discloses a joint (e.g., the neck of the robot) of a collaborative robot (see the front page of Nowak), wherein the joint comprises the housing according to claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent Publication No. DE 20 2004 008 156 U1 to Nowak, in view of the article titled “Metallurgy Matters: The structure of metal” by Bob Capudean, as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 2017/163070 A1 to Munro.
Claim 9: Nowak and Capudean do not disclose or suggest the additive manufacturing process recited in Claim 9.
The Office turns to Munro, which teaches a titanium housing 10 that is formed using an additive manufacturing process (see the abstract).
In view of the Munro teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to form the housing 2 disclosed by Nowak using an additive manufacturing process, in order to form the complex shape of the housing 2. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RANDELL J KRUG/Primary Examiner, Art Unit 3658